         Case 1:20-cv-00718-APM Document 22 Filed 06/08/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JESSICA NGUYEN, et al.,                       )
                                              )
       Plaintiffs,                            )
                                              )
v.                                            ) Case No. 1:20-cv-00718 (APM)
                                              )
U.S. DEPARTMENT OF                            )
HOMELAND SECURITY, et al.,                    )
                                              )
       Defendants.                            )

                       THE GOVERNMENT’S MOTION TO DISMISS

       In their Amended Complaint, Plaintiffs challenge the Presidential Proclamation 10014,

Suspension of Entry of Immigrants Who Present a Risk to the United States Labor Market During

the Economic Recovery Following the 2019 Novel Coronavirus Outbreak, 85 Fed. Reg. 23,441-

44 (Apr. 22, 2020) (the “Proclamation”). In this Proclamation, the President exercised his broad

statutory authority to temporarily suspend or limit for a 60-day period the admission of certain

aliens as immigrants to the United States, while the Nation addresses the harms to the labor market

and the country that have been caused by the devastating COVID-19 pandemic.

       As more fully set forth in the attached Memorandum of Law, none of the Plaintiffs have

standing to assert a challenge to the Proclamation and, thus, this action should be dismissed under

Rule 12(b)(1) of the Federal Rules of Civil Procedure for lack of subject matter jurisdiction. In the

alternative, this Court should find that none of the six counts contained in the First Amended

Complaint Class Action for Declaratory & Injunctive Relief state a cause of action and, thus, this

lawsuit should be dismissed under Rule 12(b)(6) of the Federal Rules of Civil Procedure.
        Case 1:20-cv-00718-APM Document 22 Filed 06/08/20 Page 2 of 3




Date: June 8, 2020                       Respectfully submitted,

                                         JOSEPH H. HUNT
                                         Assistant Attorney General

                                         WILLIAM C. PEACHEY
                                         Director

                                         GLENN M. GIRDHARRY
                                         Assistant Director

                                         By: s/ Aaron S. Goldsmith
                                         AARON S. GOLDSMITH
                                         Senior Litigation Counsel
                                         United States Department of Justice
                                         Civil Division
                                         Office of Immigration Litigation
                                         District Court Section
                                         P.O. Box 868, Ben Franklin Station
                                         Washington, DC 20044
                                         Tel: (202) 532-4107
                                         Fax: (202) 305-7000
                                         Email: aaron.goldsmith@usdoj.gov

                                         Counsel for Defendants
         Case 1:20-cv-00718-APM Document 22 Filed 06/08/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that, on June 8, 2020, I electronically filed the foregoing document with

the Clerk of the Court by using the CM/ECF system, which will provide electronic notice and an

electronic link to this document to all attorneys of record.


                                                      By: s/ Aaron S. Goldsmith
                                                      AARON S. GOLDSMITH
                                                      Senior Litigation Counsel
                                                      United States Department of Justice
